Citation Nr: 9927798	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-23 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to the assignment of a higher disability rating 
for scar, right thigh, residual of hemangioma excision with 
muscle damage, Muscle Group XIV, currently rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which established service connection for a 
scar, right thigh, residual of hemangioma excision, and 
assigned a noncompensable disability rating, effective July 
25, 1995.  A notice of disagreement was received in March 
1996, the RO issued a statement of the case in April 1996, 
and a substantive appeal was received in June 1996.  The 
veteran testified at a personal hearing before the 
undersigned member of the Board in May 1998.   The Board 
remanded the case to the RO in July 1998. 

By rating decision in April 1999, the RO redescribed the 
disability for rating purposes as scar, right thigh, residual 
of hemangioma excision with muscle damage, Muscle Group XIV, 
and increased the evaluation from 0 percent to 10 percent, 
effective July 25, 1995.  However, as the veteran has not 
limited his appeal to a 10 percent disability rating, the 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained.

2.  The veteran's service-connected scar, right thigh, 
residual of hemangioma excision with muscle damage, Muscle 
Group XIV, is productive of mildly decreased sensation and a 
small amount of missing muscle mass localized to the 
immediate area of the hemangioma excision, but there is no 
evidence of functional impairment, due to muscle loss, nerve 
damage, or otherwise; nor is there objective evidence of 
pain, tenderness, or loss of range of motion associated with 
the scar. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for scar, 
right thigh, residual of hemangioma excision with muscle 
damage, Muscle Group XIV, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
Diagnostic Codes 5314, 7804, 7805, 8529 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, and, as such, the claim for a higher 
disability rating is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of 
disability ratings to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence of record includes the veteran's service medical 
records, VA examination reports, VA radiology reports, VA 
outpatient treatment records, as well as the veteran's 
written statements and RO hearing testimony.  The Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

As previously noted, service connection for a right thigh 
disability was established by rating decision in February 
1996, at which time a noncompensable rating was assigned, 
effective July 25, 1995.  The veteran's disability rating was 
increased to 10 percent, effective July 25, 1995. 

The RO's February and March 1996 rating decisions articulated 
that, although veteran's service medical records were devoid 
of any complaints of, treatment for, or diagnosis of, a right 
thigh disability, subsequent VA treatment records in 1994 
revealed that the observed right thigh disability had its 
onset in late 1992.  VA treatment records and radiology 
reports for the period November 1993 through June 1995 show 
the veteran had been seen and treated for his right thigh 
disability. 

A December 1998 VA scars and muscles examination report 
stated that the claims file was reviewed, and recounted the 
veteran's medical history relevant to his right thigh 
disability, including the previous VA radiology reports of 
the right thigh.  The veteran's complaints of pain, numbness, 
and fatigue in the right thigh, when using stairs or 
performing repetitive movements, were also noted.  
Objectively, the veteran's gait was normal.  The scar was 
soft, had a color consistent with the surrounding tissue, and 
there was no tenderness, contracture, or adherence.  The scar 
was not elevated or depressed, nor was there ulceration, 
breakdown, inflammation, edema, keloid formation, erythema, 
drainage, limitation of motion, or pain with motion.  
Strength was intact for all right hip and knee motions, and 
he was able to heel walk, toe walk, fully squat, and tandem 
walk without difficulty.  There was diminished sensation in 
the area abutting the scar, which is supplied by the lateral 
femoral cutaneous nerve.  There was no evidence of a mass, 
recurrent lesion, muscle herniation, or bone or tendon 
damage.  The impression was "[s]tatus post excision of right 
thigh hemangioma with residual discomfort and residual 
sensory deficit in the area abutting the scar.

A December 1998 VA neurological examination report noted that 
the claims file was reviewed, and recited the veteran's 
medical history relevant to his right thigh disability, 
including a review of the VA radiology reports surveying the 
affected area of the right thigh.  The veteran complained of 
a burning sensation when walking or climbing stairs, and that 
he is never pain free.  Underlining the scar in the vastus 
lateralis muscle of the right thigh, there was a small area 
where muscle mass is decreased and soft, denoting the only 
small area of atrophy.  Strength was 5/5 throughout, and both 
tone and rapid alternating movements were within normal 
limits.  Sensory testing revealed a decreased pin prick in a 
2 centimeter elliptical area surrounding the scar, but there 
was no tenderness on palpation.  The veteran's gait and 
tandem gait were unremarkable, and he had no difficulty 
walking on his toes and heels.  The diagnostic impression was 
status post excision of a right thigh hemangioma from the 
vastus lateralis muscle, resulting in a scar and a 1 x 1 
centimeter defect in the muscle mass itself, which has not 
led to any functional limitation in muscle use.  It was noted 
that the decrease in cutaneous sensation surrounding the scar 
is an expected result after any surgical procedure, and that 
otherwise, there was no evidence of any nerve damage in the 
surgical area.  The examiner specifically stated that, in 
response to the hearing testimony of record, that there has 
been no deep nerve damage, and that the existent muscle 
damage is so small that it causes no functional impairment of 
the right leg.  

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

A review of the record shows that the RO rated the veteran's 
disability by applying Diagnostic Codes 5314, 7804, 7805, and 
8529.  Pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314, 
the veteran's disability is rated under the function of 
Muscle Group XIV, which includes the area affecting the 
veteran's right thigh The Board notes that certain provisions 
in the Schedule for Rating Disabilities dealing with muscle 
injuries were amended effective July 3, 1997.  See 62 Fed. 
Reg. 30,235 (June 3, 1997).  The Board notes this change took 
effect subsequent to the receipt of the veteran's claim.  
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991); Fischer v. West, 11 Vet.App. 121, 123 (1998) 
(applying Karnas to change in rating criteria for muscle 
injuries).  However, under both versions of Diagnostic Code 
5313, a 0 percent rating is for application for slight muscle 
disability, a 10 percent rating is for application for 
moderate muscle disability, and a 30 percent rating is for 
application for moderately severe muscle disability.  
Further, changes to 38 C.F.R. § 4.56 describing the four 
levels of disability were minor in degree and, in the Board's 
opinion, did not result in a situation where either the old 
or the new version is more favorable to the veteran under the 
facts of this case. 

Additionally, consideration should be given to Diagnostic 
Code 7804 which provides for a maximum 10 percent disability 
rating for superficial scars that are tender and painful upon 
objective demonstration, and Diagnostic Code 7805 which 
provides for a disability rating based on the limitation of 
function exhibited on the part affected.  Additionally, in 
accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8529, a 
10 percent disability rating is the maximum rating 
applicable, provided there is severe to complete paralysis of 
the external cutaneous nerve of the thigh.  

It appears from the medical evidence that only a small area 
of muscle mass was removed as noted by the examiner who 
performed the VA neurological examination in December 1998.  
Further, the medical evidence demonstrates that there is no 
limitation of function of the right thigh, due either to 
muscle damage, nerve damage, or to the scar.  Under the 
circumstances, the Board finds that the current 10 percent 
disability rating adequately reflects the degree of 
impairment.  Given the clinical findings, it would appear 
that in awarding the current 10 percent disability rating, 
the RO resolved all reasonable doubt in favor of the veteran, 
pursuant to 38 U.S.C.A. § 5701(b) and Gilbert v. Derwinski, 1 
Vet. App. 49 (1990), by taking into consideration the 
veteran's complaints of pain and the objective medical 
findings of decreased sensation in the area about the right 
thigh scar.  However, the clear  preponderance of the 
evidence is against a disability rating in excess of 10 
percent.  

The Board finds also that this 10 percent disability rating 
adequately represents the extent of the veteran's disability 
over the entire time period since its initial assignment, as 
contemplated by Fenderson. 

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations has been considered, including the provisions of 
38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence 
of record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his right thigh 
disability has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  Therefore, in the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash at 227 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

